ON MOTION TO RE-TAX COSTS.

Per Curiam.

This is a motion to re-tax costs, and the motion is as follows:
“Come now the above named respondents and respectfully petition the above entitled court for an order re-taxing the costs taxed by the clerk of the above entitled court herein, on the ground and for the reason that said costs have been improperly taxed by the clerk, and on the further ground that said costs have been improperly allowed to the appellants by the clerk of this court.”
The judgment was rendered in this cause May 12,1892, the remittitur issued July 30th, and the execution issued August 13th; so that nearly eight months have elapsed since the opinion was rendered, and nearly six months since the execution was issued; under these circumstances the motion for re-taxation of costs will not at this time be entertained by this court.
Further, the motion is so indefinite that the opposite party has no notice of what particular items of costs are objected to.
For these reasons the motion will be refused. The other questions raised in the discussion of the case we do not now pass upon.